 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Rafiq Albert Brooks,                                No. CV-16-03770-PHX-JAT
                                                             CR-11-02265-PHX-JAT-3
10                  Defendant/Movant,
                                                         ORDER
11   v.
12   USA,
13                  Plaintiff/Respondent.
14
15          Pending before the Court is Movant’s Motion to Vacate, Set Aside or Correct
16   Sentence pursuant to 28 U.S.C. § 2255 (Doc. 1). The Magistrate Judge to whom this case
17   was assigned issued a Report and Recommendation (R&R) (Doc. 33) recommending that
18   this Court deny the Motion.
19          Neither party has filed objections to the R&R. Accordingly, the Court hereby
20   accepts the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts
21   are not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
23   (“statute makes it clear that the district judge must review the magistrate judge’s findings
24   and recommendations de novo if objection is made, but not otherwise” (emphasis in
25   original)); see also Schmidt v. Johnstone, 263 F.Supp.2d 1219, 1226 (D. Ariz. 2003).
26          Accordingly,
27          IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (Doc.
28   33) is ACCEPTED and ADOPTED;
 1          IT IS FURTHER ORDERED that Movant’s Motion to Vacate, Set Aside or
 2   Correct Sentence pursuant to 28 U.S.C. § 2255 is DENIED WITH PREJUDICE; and the
 3   Clerk of the Court shall enter judgment accordingly.
 4          IT IS FINALLY ORDERED that pursuant to Rule 11 of the Rules Governing
 5   Section 2255 Proceedings, in the event Movant files an appeal, the Court denies issuance
 6   of a certificate of appealability because Movant has not made a substantial showing of the
 7   denial of a constitutional right.
 8          Dated this 3rd day of December, 2018.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
